DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,318,082 to Von Hollen (Hollen).
Concerning claim 1, Hollen discloses a router guide, comprising: 
a planar body (11, 117) having a first elongated opening (along 116) and a second elongated opening (25) therethrough; 
wherein the first elongated opening (along 116) perpendicularly intersects the second elongated opening (25); 
a circular opening (13) having a diameter greater than a width of each of the first and second elongated openings (see figure 6), wherein the circular opening is disposed through the planar body at an intersection of the first and second elongated openings; 
wherein the circular opening is dimensioned to receive a router bit therethrough.
Concerning claim 4, Hollen discloses a guide bar (115) affixed to a first side of the planar body (11, 117), wherein the guide bar (115) extends parallel to the first elongated opening (along 116).
Concerning claim 9, Hollen discloses the first elongated opening (along 116) is disposed parallel to an upper edge of the planar body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollen in view of U.S. Patent No. 9,802,333 to Krohmer et al (Krohmer).
Concerning claim 2, Hollen does not disclose the second elongated opening intersects the first elongated opening at a midpoint thereof.
However, it would have been obvious to a person at the time of the invention to change the shape of the elongated openings such that the second elongated opening intersects the first elongated opening at a midpoint thereof.
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Hollen such that the second elongated opening intersects the first elongated opening at a midpoint thereof as such determination would result during routine engineering practices and experimentation.  It is well known in the art for such openings, which constitute the router guide, to be shaped based on the desired cuts to be made in the workpieces such as seen in Hollen figures 5A-5J and also discussed in column 8, lines 3-9 with regards to plugging up some of the openings.  This is further seen in Krohmer, where the router guides are shaped like letters, numbers or symbols (column 1, lines 20-22).  
Concerning claim 3, Hollen does not disclose the first and second elongated openings are disposed centrally along the planar body.
However, it would have been obvious to a person at the time of the invention to change the shape of the elongated openings such that the first and second elongated openings are disposed centrally along the planar body as such determination would result during routine engineering practices and experimentation.  As discussed above, it is well known in the art for such openings, which constitute the router guide, to be shaped based on the desired cuts to be made in the workpieces
Concerning claim 8, while it does appear that Hollen does disclose a length of the first elongated opening (along 116) is double a length of the second elongated opening (25).  In the even that this is not the case, such a shape is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In this instance, it is very well known in the art to shape the routing template based on the desired cuts to be made in the workpiece.  As such, this exact sizing does not provide any patentable significance over the prior art.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollen in view of U.S. Patent No. 5,383,503 to Johnson (Johnson).
Concerning claim 5, Hollen does not disclose a plurality of measurement indicia disposed on each of an upper edge, a lower edge, and each lateral edge of the planar body.
Johnson discloses a router guide having a planar body (16) and a pattern opening (60) for use with a router.  Further a plurality of measurement indicia (70) disposed on each lateral edge of the planar body.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the measurement indicia because, as disclosed by Johnson, these can be used for guiding placement of the workpieces during set up and for assisting in positioning of the router (column 5, lines 9-13).  While Johnson does not disclose measurement indicia disposed on each of an upper edge and a lower edge, based on the rationale of Johnson for using measurement indicia it would have been obvious to further have measurement indicia on the upper and lower edges of the combination as that would allow for even better guided placement in the two dimensions being cut.
Concerning claim 6, the combination of Hollen in view of Johnson discloses the plurality of measurement indicia (70 of Johnson) extends along the upper and lower edge along a length of the first elongated opening (as the measurement indicia of Johnson extends along the entire edge).
Concerning claim 7, the claimed limitation of the plurality of measurement indicia is etched into the planar body is a product by process claim accordingly, the process by which the end result product (i.e. router guide indicia) is formed is not germane to the patentability of the product.  As such, in the absence of any positively recited patentability distinct structure, the process by which the indicia is applied to the planar body does not in itself warrant patentability.  

Claim(s) 10, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollen in view of U.S. Patent No. 5,285,831 to Woolgar (Woolgar).
Concerning claim 10, Hollen discloses a router guide, comprising: 
a planar body (11, 117) having a first elongated opening (along 116) and a second elongated opening (25) therethrough; 
wherein the first elongated opening (along 116) perpendicularly intersects the second elongated opening (25); 
a circular opening (13) having a diameter greater than a width of each of the first and second elongated openings (see figure 6), wherein the circular opening is disposed through the planar body at an intersection of the first and second elongated openings; 
wherein the circular opening (13) is dimensioned to receive a router bit therethrough 
a plurality of apertures (15) disposed through the planar body (11, 117).
However Hollen does not disclose the plurality of apertures comprises a pair of colinear rows of apertures disposed parallel to each lateral edge of the planar body.
Woolgar discloses a router guide comprising a planar body (1) having a circular opening (6) and a plurality of apertures (2E-2H) disposed through the planar body (1) wherein the plurality of apertures comprises a pair of colinear rows of apertures disposed parallel to each lateral edge of the planar body.
Because both these references are concerned with a similar problem, using a router to make cuts in a workpiece, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have a pair of colinear rows of apertures disposed parallel to each lateral edge of the planar body as the combination of familiar elements according to known methods which yields predictable results is obvious.  As seen in both references, the apertures are used to attach the planar body to additional structures used in the cutting process and as such, the placement and amount depend on the usage of the router guide. 
Concerning claim 13, Hollen, in view of Woolgar, discloses a guide bar (115) affixed to a first side of the planar body (11, 117), wherein the guide bar (115) extends parallel to the first elongated opening (along 116).
Concerning claim 17, Hollen in view of Woolgar discloses the plurality of apertures is disposed at regular intervals.
Concerning claim 19, Hollen, in view of Woolgar, discloses the first elongated opening (along 116) is disposed parallel to an upper edge of the planar body.

Claim(s) 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollen in view of Woolgar and further in view of Krohmer.
Concerning claim 11, Hollen in view of Woolgar does not disclose the second elongated opening intersects the first elongated opening at a midpoint thereof.
However, it would have been obvious to a person at the time of the invention to change the shape of the elongated openings such that the second elongated opening intersects the first elongated opening at a midpoint thereof.
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Hollen such that the second elongated opening intersects the first elongated opening at a midpoint thereof as such determination would result during routine engineering practices and experimentation.  It is well known in the art for such openings, which constitute the router guide, to be shaped based on the desired cuts to be made in the workpieces such as seen in Hollen figures 5A-5J and also discussed in column 8, lines 3-9 with regards to plugging up some of the openings.  This is further seen in Krohmer, where the router guides are shaped like letters, numbers or symbols (column 1, lines 20-22).  
Concerning claim 12, Hollen in view of Woolgar does not disclose the first and second elongated openings are disposed centrally along the planar body.
However, it would have been obvious to a person at the time of the invention to change the shape of the elongated openings such that the first and second elongated openings are disposed centrally along the planar body as such determination would result during routine engineering practices and experimentation.  As discussed above, it is well known in the art for such openings, which constitute the router guide, to be shaped based on the desired cuts to be made in the workpieces
Concerning claim 18, while it does appear that Hollen, in view of Woolgar, does disclose a length of the first elongated opening (along 116) is double a length of the second elongated opening (25).  In the even that this is not the case, such a shape is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In this instance, it is very well known in the art to shape the routing template based on the desired cuts to be made in the workpiece.  As such, this exact sizing does not provide any patentable significance over the prior art.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollen in view of Woolgar and further in view of Johnson.
Concerning claim 14, Hollen in view of Woolgar does not disclose a plurality of measurement indicia disposed on each of an upper edge, a lower edge, and each lateral edge of the planar body.
Johnson discloses a router guide having a planar body (16) and a pattern opening (60) for use with a router.  Further a plurality of measurement indicia (70) disposed on each lateral edge of the planar body.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the measurement indicia because, as disclosed by Johnson, these can be used for guiding placement of the workpieces during set up and for assisting in positioning of the router (column 5, lines 9-13).  While Johnson does not disclose measurement indicia disposed on each of an upper edge and a lower edge, based on the rationale of Johnson for using measurement indicia it would have been obvious to further have measurement indicia on the upper and lower edges of the combination as that would allow for even better guided placement in the two dimensions being cut.
Concerning claim 15, the combination discussed above discloses the plurality of measurement indicia (70 of Johnson) extends along the upper and lower edge along a length of the first elongated opening (as the measurement indicia of Johnson extends along the entire edge).
Concerning claim 16, the claimed limitation of the plurality of measurement indicia is etched into the planar body is a product by process claim accordingly, the process by which the end result product (i.e. router guide indicia) is formed is not germane to the patentability of the product.  As such, in the absence of any positively recited patentability distinct structure, the process by which the indicia is applied to the planar body does not in itself warrant patentability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,647,420 discloses a router template with a plurality of different sized and shaped openings for use with a router as well as indicia.  U.S. Patent No. 5,052,454 discloses a router guide having perpendicularly disposed indicia for both the x and y axis.  Finally U.S. Patent Nos. 7,819,145 and 7,610,839 disclose router guides with first and second elongated openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
08/25/2022